Citation Nr: 1740791	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-39 237		DATE
		

THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to February 6, 2017, and in excess of 40 percent thereafter for degenerative disc disease (DDD) of the lumbar spine with disc protrusion.


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to May 31, 2012, and in excess of 40 percent from February 6, 2017, forward for DDD of the lumbar spine with disc protrusion is denied.

Entitlement to a disability rating of 20 percent, but no greater, from May 31, 2012, to February 6, 2017, is granted.  










FINDINGS OF FACT

1.  Prior to May 31, 2012, the Veteran's low back disability manifested with limitation of motion due to pain, forward flexion greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, and without abnormal gait, abnormal spinal contour, or incapacitating episodes.  

2.  From May 31, 2012, to February 6, 2017, the Veteran's low back disability manifested with limitation of forward flexion to 60 degrees, but without ankylosis or incapacitating episodes.  

3.  From February 6, 2017, forward, the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine to 30 degrees, but without ankylosis of the spine or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent prior to May 31, 2012, have not been met; the criteria for a disability rating of 20 percent, but no greater from May 31, 2012, to February 6, 2017, have been met; and the criteria for a disability rating in excess of 40 percent from February 6, 2017, forward have not been met for DDD of the lumbar spine with disc protrusion.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active duty service (under honorable conditions) with the United States Army from March 2006 to March 2009.  The record reflects that the Veteran served in Afghanistan from January 2007 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This decision granted service connection for a lumbar spine disability and assigned a rating of 10 percent, effective as of March 24, 2009.  An April 2017 rating decision increased the Veteran's rating to 40 percent as of February 6, 2017.  

The Board remanded the issue for further development in October 2016.  The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.

The Board notes that in August 2017 the Veteran's representative asserted that the Appeals Management Center (AMC) incorrectly recharacterized the appeal as a claim of entitlement to a higher disability rating for the cervical spine, rather than the lumbar spine, which is the correct issue on appeal.  The Board acknowledges that the AMC listed the issue as entitlement to an evaluation in excess of 10 percent for a cervical strain under the heading of "Issues" in the April 2017 supplemental statement of the case (SSOC); however, in the body of the SSOC, the RO correctly noted the issue as relating to the lumbar spine and addressed the evidence associated with a lumbar spine increased rating claim.  The Board finds that the AMC did not recharacterize the issue, but rather a typographical error listed the cervical spine instead of the lumbar spine.  Given that the remaining analysis relates to the lumbar spine, the Board finds that the Veteran is not prejudiced by the typographical error listing cervical spine and the Board may proceed without prejudice.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and Social Security Administration records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to an initial disability rating in excess of 10 percent prior to February 6, 2017 and in excess of 40 percent thereafter for DDD of the lumbar spine with disc protrusion.

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent prior to February 6, 2017 and in excess of 40 percent thereafter for DDD of the lumbar spine with disc protrusion.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's multilevel DDD and DJD of the thoracic and lumbar spine are     rated under Diagnostic Code 5237 for lumbosacral or cervical strain and under 5242 for degenerative arthritis of the spine, both of which utilize the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted          for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.     38 C.F.R. § 4.71a, General Rating Formula, Note (6).  Under the IVDS Formula, incapacitating episodes having a total duration of at least one week but less than    two weeks during the past twelve months warrants a 10 percent disability rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months warrants a 20 percent disability rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months warrants a 40 percent disability rating.  Incapacitating episodes having a total duration of at least six weeks during the      past twelve months warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, IVDS Formula, Note (1).

As an initial matter, the Board notes that the Veteran is separately rated for radiculopathy of the left lower extremity, and the rating assigned to that disability has not been appealed.  Accordingly, that issue is not before the Board, and symptoms associated with that disability are not for consideration in the assignment of the rating for the lumbar spine disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The question for the Board is whether the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the prior twelve months.

The Board finds that competent, credible, and probative evidence show that the Veteran met the criteria for a 20 percent disability rating due to limitation of flexion to 60 degrees as of May 31, 2012, but not prior.  

The Veteran was afforded a VA examination in May 2009.  The Veteran noted pain on a scale of 8 out of 10 in the lower back.  He described the pain as a stabbing kind of pain.  He had flare-ups at a level of 10 out of 10 on a daily basis.  It was aggravated by walking, sitting, and lifting.  It was alleviated by lying down.  He denied any incapacitating episodes in the prior 12 months.  An MRI showed multilevel DDD with resultant spinal stenosis and neural foraminal narrowing.  Upon physical examination, the examiner noted tenderness to palpation and normal lumbar lordosis.  Range of motion testing revealed forward flexion to 90 degrees, extension of 15 to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation of 20 to 25 degrees, and left lateral rotation of 20 to 25 degrees.  The Veteran was able to repeat movements only twice at the lumbosacral spine.  Upon repetitive activity, his forward flexion decreased to 75 to 80 degrees due to pain.  The examiner diagnosed DDD of the lumbosacral spine with disc protrusion resulting in left lower extremity radiculopathy while in service.

In August 2009, the Veteran was seen in the Neurosurgery Clinic following a consult for lumbar stenosis.  The Veteran reported pain from mid back to low back centrally.  The pain was described as constant, sharp, and stabbing typically, but aching in nature when he reclined.  When walking, his low back pain became grinding in nature.  Pain was severe when standing.  The Veteran had epidural steroid injections, which were of no benefit.  A February 2009 MRI showed multilevel spinal/foraminal compromise, including worsened moderate to severe L4-5 spinal canal stenosis.  The Veteran's gait was steady and even, slow and careful.  The Veteran could rise onto both heels and toes.  The examiner diagnosed chronic back pain, lumbar stenosis.  

Prior to May 31, 2012, the Veteran's forward flexion was measured at greater than 60 degrees.  Specifically, the Veteran's flexion was 75 degrees in May 2009 when considering pain upon repetitive motion.  The Veteran's combined range of motion was also greater than 120 degrees.  During the May 2009 VA examination, the Veteran's combined range of motion was 160 degrees.  

The Veteran's low back disability did not manifest with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour prior to May 2012.  In May 2009, the examiner found normal lumbar lordosis.   In August 2009, the Veteran's gait was described as steady and even, slow and careful.  

Finally, the Veteran's treatment records show no incapacitating episodes with bed rest prescribed by a physician during the period on appeal.  The VA examiners in May 2009 specifically noted no incapacitating episodes and the Veteran has not asserted that he has been prescribed bed rest at any time.  

In sum, prior to May 31, 2012, the Veteran's treatment records and VA examinations do not indicate a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the prior twelve months.  Accordingly, the preponderance of the probative evidence is against the award of a higher rating in excess of 10 percent for a low back disability prior to May 31, 2012.

In May 2012, the Veteran underwent a physical examination related to his Social Security Administration benefits.  The Veteran reported pain radiating up the back between his shoulder blades as well as down both legs.  Prolonged ambulation or standing exacerbated the pain, as dad bending, stopping, or lifting heavy objects.  Spine curvature was normal.  The Veteran could squat and walk heel-to-toe.  He could walk on his heels and on his toes.  The Veteran had difficulty forward bending at the waist to 60 degrees.  Extension of the spine was diminished to 20 degrees.  Lateral flexion of the spine was diminished to 20 degrees bilaterally.  The examiner noted no evidence of paravertebral muscle spasm, and percussion of the lumbar spinous processes was not associated with tenderness.  On examination of the spine, straight leg raising was normal to 90 degrees bilaterally.  The examiner noted that the Veteran ambulated with an entirely normal gait, but had difficulty forward bending.  The remainder of the musculoskeletal and neuromuscular examination of both the upper and lower extremities was completely normal.  The examiner noted that the Veteran appeared capable of performing a moderate amount of sitting, ambulating, standing, bending, kneeling, pushing, pulling, lifting, and carrying heavy objects.

A December 2016 VA treatment record showed complaints of pain and trouble sleeping.  The spine range of motion was intact but guarded.  The back was non-tender to palpation.

The Board notes that the record contains additional VA treatment records regarding the Veteran's low back during this period on appeal.  The Veteran's treatment records throughout the period reported consistent complaints of pain without relief and limitation of motion due to pain.  

The Board notes that under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In May 2012, during a physical examination related to his Social Security benefit claim, the examiner noted limitation of flexion to 60 degrees.  Therefore, the Board finds that a 20 percent disability rating is warranted from May 31, 2012.  

Given the above grant, the question before the Board is whether the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.

The Board finds that competent, credible, and probative evidence show that although the Veteran met the criteria for a 20 percent disability rating due to limitation of flexion to 60 degrees as of May 31, 2012, he did not meet the criteria for a higher disability rating. 

Specifically, the Board notes that the Veteran's flexion was limited to 60 degrees in May 2012.  The Veteran's treatment records do not show limitation of forward flexion to a lesser degree.  Additionally, the lay evidence and treatment records are silent for any ankylosis of the thoracolumbar spine or incapacitating episodes.   Accordingly, the preponderance of the probative evidence is against the award of a higher rating in excess of 20 percent for a low back disability from May 31, 2012 through February 6, 2017.

For the period from February 6, 2017, forward, the question for the Board is whether the Veteran's low back disability manifested with unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

The Board finds that competent, credible, and probative evidence  fails to support a rating in excess of 40 percent from February 6, 2017 forward.  

The Veteran was afforded a VA examination in February 2017.  The examiner diagnosed DDD of the lumbar spine with disc protrusion, low back pain, and spinal stenosis.  The Veteran described the symptoms as dull with occasional sharp stabbing pain with a scale of 7/10 baseline.  The Veteran reported flare-ups of the thoracolumbar spine at a level of constant severe pain at 10/10.  The examiner noted functional limits including pushing, pulling, lifting, and carrying things.  The Veteran's range of motion was limited to 30 degrees flexion, extension to 22 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion after three repetitions.  The Veteran noted no guarding or muscle spasm of the thoracolumbar spine.  The examiner noted normal muscle strength testing of the knee, ankle, and great toe, but active movement against some resistance for hip flexion.  The examiner noted no muscle atrophy.  Reflex examination was normal.  Sensory examination revealed decreased sensation to light touch of the left lower extremity.  The examiner noted no ankylosis of the spine.  The examiner noted a diagnosis of intervertebral disc syndrome, but it did not require bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  The examiner noted limited pushing, pulling, lifting, and carrying things.

The Veteran's records do not indicate any ankylosis or incapacitating episodes from February 6, 2017, forward.  Accordingly, the preponderance of the probative evidence is against the award of a higher rating in excess of 40 percent for a low back disability for the period from February 6, 2017.

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused the required limitation of motion, ankylosis, or any additional limitations to meet the criteria for a higher disability rating than the ratings assigned above.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted any change in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain were considered in addressing the Veteran's functional impairment and they do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the Veteran's back at any period on appeal.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, in regards to the periods prior to and immediately following the period dated May 31, 2012 to February 6, 2017, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


